ORDER
PER CURIAM.
On March 2, 1993, the Court remanded this matter to the Board of Veterans’ Appeals (BVA), but retained jurisdiction. The BVA remanded the case to the VA Regional Office (VARO) on March 15, 1994. 4 Vet.App. 301. The VARO was to conduct further evidentiary development of the appellant’s claim and to readjudicate the claim. On August 8,1994, pursuant to the Court’s order to submit a status report, counsel for the Secretary filed a supplemental administrative status report, stating that “numerous unsuccessful attempts” had been made to contact the Los Angeles VARO regarding the status of the appellant’s claim. Counsel outlined with specificity the individuals at the VARO that he had attempted to reach by telephone and the lack of response to those attempts. It is, therefore,
ORDERED that the Secretary, as the ap-pellee before this Court and the official ultimately responsible for the Department of Veterans Affairs’ adjudication process, within fifteen days after the date of this order, shall show cause (1) why his subordinates have not been responsive to the requests for a status report; . (2) why readjudication of the claim has been delayed until now; and (3) why the claim cannot be readjudieated without further delay. See 38 U.S.C. §§ 306(b), 7261(a)(2), 7263(a). Cf. Ebert v. Brown, 4 Vet.App. 434, 437 (1993).